933 So. 2d 730 (2006)
Gerald RENWICK, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1570.
District Court of Appeal of Florida, Fourth District.
July 26, 2006.
*731 Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
During the pendency of Gerald Renwick's appeal of his convictions for battery and battery on a law enforcement officer, Renwick died in the custody of the Department of Corrections. We dismiss the appeal under the authority of State v. Clements, 668 So. 2d 980 (Fla.1996), because Renwick's representative has not shown good cause for the appeal to proceed. In the present case, the court did not impose a fine as part of the sentence, and the state has represented that it will not file a claim for court costs against the indigent defendant's estate. Furthermore, the point on appeal in this case concerned the sufficiency of the evidence against the defendant. A decision on the merits in this case would have limited precedential value and would not serve to clarify any issue of particular significance in future cases.
Dismissed.
WARNER, KLEIN and GROSS, JJ., concur.